Per Curiam.

While the trial court was not obliged to accept the recommendation of the prosecutor concerning the sentence to be imposed (and we do not find any proof of intentional deception in obtaining the plea), in the circumstances of this particular case we deem that it would best serve the ends of justice to reverse the order denying defendant’s motion to withdraw his plea of guilty, and the judgment of conviction herein, and order a new trial. Where the alleged undue severity of the sentence imposed is raised upon appeal in cases of tMs character, the record would be of greater aid to the appellate court if it contained proof that the drug sold was a permeious, habit-forming drug, and not merely a mild sedativé. We do not pass upon any other question of law or fact involved.
The judgment and the order should be reversed and a new trial ordered, with leave to defendant to withdraw his plea of guilty and to substitute a plea of not guilty.
Martin, P. J., Townley, Glennon, Cohn and Callahan, JJ., concur.
Judgment and order unanimously reversed and a new trial ordered, with leave to defendant to withdraw Ms plea of guilty, and substitute a plea of not guilty. Settle order on notice.